                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                      )
                                                   ) No. 10-19
        v.

DAVID MATHIS

                                                  ORDER

        In 2011, Defendant Mathis pleaded guilty to violating 18 U.S.C. § 942(c). Thereafter, he

was sentenced to a term of imprisonment of 300 months, followed by a term of supervised

release. A subsequent Motion to Vacate pursuant to 28 U.S.C. § 2255 was voluntarily

withdrawn. Presently, Defendant Mathis’ co-defendant, Lamont LaPrade El,1 has filed a Motion

for Reconsideration on Defendant Mathis’ behalf.

        “One pro se litigant cannot represent another.” In re Syntax-Brillian Corp., No. 08-11407,

2018 Bankr. LEXIS 2116, at *17 (Bankr. D. Del. July 18, 2018) (quoting United States v.

Stepard, 876 F.Supp. 214, 215 (D. Ariz. 1994)); see also Rabold v. Patti-Worthington, No. 15-

2435, 2016 U.S. Dist. LEXIS 72714, at *8 (M.D. Pa. June 1, 2016). Mr. LaPrade-El cannot

litigate Defendant Mathis’ rights. Therefore, the Motion is DENIED, without prejudice to

Defendant Mathis to seek relief on his own behalf. AND NOW, this 27th day of February, 2020,

IT IS SO ORDERED.

                                                   BY THE COURT:



                                                   _______________________

                                                   Donetta W. Ambrose
                                                   Senior Judge, U.S. District Court

1
 In a separate matter pending before Judge Hornak, at W.D.Pa. Docket No. 19-324, on February 14, 2020, Mr.
LaPrade-El has been ordered to undergo a psychiatric examination pursuant to 18 U.S.C. § 4241, in part to
determine his competency to waive his own Sixth Amendment right to counsel.
